Williams, J.:
The judgment appealed from should be affirmed, with costs.
The action was brought to establish the validity of a chattel mortgage given by the defendants Sheldon to the plaintiff trust company, and to determine the rights and interests of the parties to and in the property covered by the mortgage, and to procure such property to be sold and the proceeds thereof to be distributed under the direction of the court.
The Sheldons were hotelkeepers and gave the mortgage in question covering all the personal property in their hotel, together with the lease of the hotel, to the trust company in trust, to secure payment of their copartnership debts. The amount of the debts. *524secured was $50,000, which was largely in excess of the value of the property mortgaged. The mortgage provided that it should be void if the Sheldons paid the debts, which they agreed to pay as they should become due and payable, and if default shall be made in such payment, or if the trust company should deem itself or said . beneficiaries unsafe before the maturity of their indebtedness, that the trust company might take possession of and sell the property mortgaged and apply the proceeds towards the payment of the expenses of the sale and all charges touching the same, and the indebtedness secured in the order therein specified and pay the surplus, if any, to the said Sheldons, their executors, administrators or assigns. The mortgage was dated April 25, 1898, and was acknowledged and delivered April 28, 1898, on which latter day it was filed in the office of the clerk of Erie county. The indebtedness secured was all actually owing and unpaid, and included about $28,500 owing to Frederick A. Bell or upon which he was liable. It also included installments of rent under the lease to come due on the 1st days of May, June and July, 1898, of $1,464.96 each, which the court found were secured for the purpose of keeping the mortgaged . property so that it might be disposed of under the conditions most favorable to said mortgage as a security, and the court also found that the mortgage was given with the sole intent and purpose of securing payment of the indebtedness therein specified and not 'with intent to hinder, delay or defraud the creditors of the firm or of the parties as individuals.
After the execution, delivery and filing of the trust company mortgage and on the 6th day of May, 1898, the Sheldons gave another chattel mortgage covering the same personal property to the said Bell, to secure payment of the same indebtedness of $28,500 secured in the trust company mortgage for his benefit, and Bell when he took this mortgage had knowledge of the trust company mortgage and of the provision therein for his benefit. This mortgage was filed in the clerk’s office of Erie county the day it was given, and Bell, immediately on the filing of the mortgage, took possession of the property covered thereby and advertised it for sale on the 28th day of May, 1898. Thereupon this action was commenced and an injunction obtained restraining the sale and asking for the appointment of a temporary receiver, and on the *52527th of May, 1898, a temporary receiver was appointed and he was directed by order of the court to dispose of the property, including the leasehold interest, for sale at auction to the highest bidder, and in case the defendant Bell should purchase at the sale to receive in place of cash the bond of Bell with sureties conditioned that he should pay into court the purchase, price, or any part of it, when and as directed by the court. June 16, 1898, the property was sold and bid in by Bell for $31,001, of which one dollar was for the lease. The bond was given and Bell took the property. The amount due and owing on the trust company mortgage exceeded the proceeds of the sale of the property. Bell has since died and the defendants are his executors. The court decided that the trust company mortgage was valid and that the trust company was entitled to the proceeds of the sale of the property to be distributed pursuant to the terms of its mortgage.
It is claimed that the provision in the mortgage that the surplus, if any, should be paid over to the Sheldons, the mortgagors, rendered the mortgage fraudulent in law. and void. This is the usual form in which chattel mortgages are drawn. If there had been no such clause in the mortgage the surplus would have belonged to the mortgagors. The clause, therefore, expressed only the legal obligation resting upon the mortgagee to pay it over to them. The provision was no interference with the right of any creditor by appropriate proceedings to reach such surplus if any should arise. It was held in Delaney v. Valentine (154 N. Y. 692) that such a clause did not invalidate the mortgage, whether tiie same was given to secure the mortgagee alone or to secure other creditors as well as the mortgagee. That case seems to dispose of this claim adversely to the appellant. It may also be said that the property mortgaged was clearly insufficient to pay all the debts secured, so that there could be no surplus any way. But if there should be a surplus Bell would in no way be interested in what became' of it, because his whole indebtedness would have been paid before such surplus arose. He could not, therefore, be defrauded by the clause in the mortgage providing for the payment of the surplus to the mortgagors.
It is also claimed that the finding by the court that the mortgage was not given with intent to.hinder, delay and defraud their creditors *526was against the weight of the evidence and should not be sustained. We did not think, after examining the record, that we would be justified in interfering with the decision of the trial court upon this question. The same may be said as to the finding by the court of the purpose of securing the rent for.two or three months after the giving of the mortgage. Its purpose was found to be honest, and we' should not interfere with that finding. More than this, the property mortgaged was all partnership property, and, so far as appears, all the partnership creditors were nanied in and secured by the mortgage. There were, it is true, other creditors, but they were individual creditors, and a transfer by a copartnership cannot be set aside at the instance of copartnership creditors on the ground that it was made in fraud of the individual creditors of the copartners. (Royer Wheel Co. v. Fielding, 101 N. Y. 510; Crook v. Rindskopf, 105 id. 487, 488; Haynes v. Brooks, 116 id. 487.)
The court very properly held, in view of the authorities, that there was nothing amounting to a general assignment made. It was largely a question of fact, of intention, and was correctly disposed of by the trial court. (Tompkins v. Hunter, 149 N. Y. 117; Dodge v. McKechnie, 156 id. 514; Delaney v. Valentine, 154 id. 692.)
We conclude that the judgment appealed from should be affirmed, with costs.
All concurred.
Judgment affirmed, with costs.